                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


BRENDA TURNER,                                       )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:19-CV-190-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court OVERRULES defendant's
objections to the M&R [D.E. 5l], ADOPTS the conclusions in the M&R [D.E. 50], GRANTS
plaintiff's motion for judgment on the pleadings [D.E. 40], DENIES defendant's motion for
judgment on the pleadings [D.E. 45], and REMANDS the action to the Commissioner for
further consideration.


This Judgment Filed and Entered on July 8, 2020, and Copies To:
Vaughn Stephen Clausen                               (via CM/ECF electronic notification)
Peter A. Heinlein                                    (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
July 8, 2020                          (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 5:19-cv-00190-D Document 54 Filed 07/08/20 Page 1 of 1
